I disagree with the principal holding of the majority but, in addition, I strongly disagree with the decision that in an R.C.4123.519 appeal (which provides for a trial de novo), appellant is barred from raising an R.C. 4123.54 (not R.C. 4123.01[C] as set forth in the majority decision) claim because he has proceeded through the administrative agency on the basis of an R.C. 4123.68 (BB) claim. The sole issue to be determined in an R.C. 4123.519 appeal to a court of common pleas is whether or not a claimant is entitled to participate in the Workers' Compensation Fund. Either side can present, at the trial de novo, any new claim or evidence that that side may have, no matter what claimant's theory or right to participate might be.
Accordingly, I would find appellant's first assignment of error well-taken on the basis that the hazard to which appellant was exposed was, under the facts of the case, peculiar to his employment and can be easily distinguished from employment generally. Likewise, I would find appellant's second assignment of error well-taken for the reasons set forth above. *Page 430